1573-W
                                ELECTRONIC RECORD




COA #14-13-00686-CR                                         OFFENSE: Sexual Assault


STYLE: Damon Kendrick Dove v The State of Texas              COUNTY: Fort Bend


COA DISPOSITION: Affirmed                                    TRIAL COURT: 268th District Court


DATE: November 20, 2014     Publish: No                      TC CASE #:12-DCR-061181A




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Damon Kendrick Dove v The State of Texas


CCA#


        PRO SB.                     Petition      CCA Disposition:       Ij /O           \§
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

                                                  JUDGE:

DATE:      (fVlOllwtr                             SIGNED:                        PC:

JUDGE:       ffJ^\ IfoUAttU                       PUBLISH:                       DNP:




                                                                                        MOTION FOR


                                                          FOR REHEARING IN CCA IS:


                                                       JUDGE:


                                                                                 ELECTRONIC RECORD